As filed with Securities and Exchange Commission on October 30, 2009 Registration No. 2-66073 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1a REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x POST-EFFECTIVE AMENDMENT NO. 35x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x AMENDMENT NO. 35x NRM INVESTMENT COMPANY (Exact Name of Registrant as Specified in Charter) 280 Abrahams Lane Villanova, PA 19085 (Address of Principal Executive Offices) John H. McCoy, President, NRM Investment Company 280 Abrahams Lane Villanova, PA 19085 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on [date] pursuant to paragraph (b) x 60 days after filing pursuant to paragraph (a)(1) o on [date] pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on [date] pursuant to paragraph (a) of Rule 485 DECLARATION PURSUANT TO RULE 24f-2 The Registrant has registered an indefinite number or amount of securities under the Securities Act of 1933 pursuant to Section (a) (1) of Rule 24f-2. The Rule 24f-2 Notice for the Registrant’s fiscal year ending August 31, 2009 was filed on October 30, 2009 and the notice for the current fiscal year ending August 31, 2010 will be filed no later than October 30, 2010. NRM INVESTMENT COMPANY 280 Abrahams Lane Villanova, PA 19085 NRM Investment Company (the “Company”) is a no-load, open-end, diversified investment company. Its primary objective is to maximize and distribute income and gains on a current basis. Its secondary objective is preservation of capital. The Company’s strategy in reaching its objectives is to invest in a wide variety of securities in furtherance of realizing distributable income and without being limited in investment choice except as provided in the Investment Company Act, the Internal Revenue Code or other controlling legislation, rule or decision. In making investment choices the Board and adviser will also attempt to achieve the secondary objective of preserving capital. The Company traditionally has invested more than one-half of its portfolio, in municipal bonds issued or guaranteed by state and local governments. For the immediate future it will continue with that strategy to realize and distribute income free from federal income tax. It will invest the balance of the fund in cash equivalents producing interest, preferred stock producing dividends qualifying for a fifteen percent maximum tax under current federal income tax provisions, and other income-producing investments that the advisor considers advantageous and consistent with the Company’s objective and strategies without respect to market capitalization or quality ranking. The board and investment adviser, at any time and without additional shareholder approval may invest in securities other than municipals for amounts in excess of one half of the portfolio and other than preferred stock to achieve the primary goal of maximizing income, with the consequence that all income distributions will be taxable, including the income the Company obtains from municipal bonds. This Prospectus sets forth concisely the information about the Company that a prospective investor ought to know before investing. Investors should read this Prospectus and retain it for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations not contained in this Prospectus in connection with the offering made by this Prospectus and, if given or made, such information or representations must not be relied upon as having been authorized by the Company. This Prospectus does not constitute an offering by the Company in any jurisdiction in which such offering may not lawfully be made.
